Name: 2012/137/EU: Commission Implementing Decision of 1Ã March 2012 on imports into the Union of semen of domestic animals of the porcine species (notified under document C(2012) 1148) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  Asia and Oceania;  agricultural activity;  tariff policy;  trade;  America;  means of agricultural production;  Europe
 Date Published: 2012-03-03

 3.3.2012 EN Official Journal of the European Union L 64/29 COMMISSION IMPLEMENTING DECISION of 1 March 2012 on imports into the Union of semen of domestic animals of the porcine species (notified under document C(2012) 1148) (Text with EEA relevance) (2012/137/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (1), and in particular Article 7(1), Article 9(2) and (3) and Article 10(2) thereof, Whereas: (1) Directive 90/429/EEC lays down the animal health conditions applicable to intra-Union trade in and imports from third countries of semen of domestic animals of the porcine species. It provides that Member States may authorise importation of such semen only from those third countries which appear on a list drawn up in accordance with the procedure laid down therein and accompanied by an animal health certificate, the model of which must correspond to a specimen drawn up in accordance with that Directive. The animal health certificate is to certify that the semen comes from approved semen collection centres offering the guarantees provided for in Article 8(1) of that Directive. (2) Commission Decision 2009/893/EC of 30 November 2009 on importation of semen of domestic animals of the porcine species into the Community as regards lists of third countries and of semen collection centres, and certification requirements (2) sets out a list of third countries from which Member States are to authorise imports of semen. That list is established on the basis of the animal health status of those third countries. (3) Directive 90/429/EEC, as amended by Commission Implementing Regulation (EU) No 176/2012 (3), provides for revised animal health requirements for donor animals of the porcine species and semen as regards brucellosis and Aujeszkys disease. (4) Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (4) deleted Teschen disease (porcine enterovirus encephalomyelitis) from the list of diseases laid down in Annex I to Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (5) and consequently by Commission Decision 2008/650/EC of 30 July 2008 amending Council Directive 82/894/EEC on the notification of animal diseases within the Community to include certain diseases in the list of notifiable diseases and to delete porcine enterovirus encephalomyelitis from that list (6) that disease was deleted from the list of the compulsorily notifiable diseases within the Union. (5) In addition, it is necessary to align certain animal health requirements for imports into the Union of semen of domestic animals of the porcine species to the Terrestrial Animal Health Code of the World Organisation for Animal Health (OIE) in particular as regards country freedom of swine vesicular disease and semen collection centre freedom of tuberculosis and rabies. (6) Accordingly, the model animal health certificate set out in Part 1 of Annex II to Decision 2009/893/EC should be amended to take account of those amendments made to Directive 90/429/EEC and to delete all references to Teschen disease (porcine enterovirus encephalomyelitis), country freedom of swine vesicular disease and semen collection centre freedom of tuberculosis and rabies. (7) There are bilateral agreements concluded between the Union and certain third countries containing specific conditions for the imports into the Union of semen of domestic animals of the porcine species. Therefore, where the bilateral agreements contain specific conditions and model animal health certificates for imports, those conditions and models should apply instead of the conditions and the model set out in this Decision. (8) Switzerland is a third country with an animal health status equivalent to that of the Member States. It is therefore appropriate that semen of domestic animals of the porcine species imported into the Union from Switzerland is accompanied by an animal health certificate drawn up in accordance with the models used for intra-Union trade in such semen set out in Annex D to Directive 90/429/EEC, with the adaptations set out in point 3 of Chapter VIII(B) of Appendix 2 of Annex 11 to the Agreement between the European Community and the Swiss Confederation on Trade in Agricultural Products, as approved by Decision 2002/309/EC, Euratom of the Council, and of the Commission as regards the Agreement on Scientific and Technological Cooperation, of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation (7). (9) In the interest of clarity and consistency of Union legislation, Decision 2009/893/EC should be repealed and replaced by this Decision. (10) To avoid any disruption of trade, the use of animal health certificates issued in accordance with Decision 2009/893/EC should be authorised during a transitional period. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision lays down a list of third countries or parts thereof from which Member States shall authorise imports into the Union of semen of domestic animals of the porcine species. It also lays down certification requirements for imports of semen into the Union. Article 2 Imports of semen 1. Member States shall authorise the import of semen provided that it complies with the following conditions: (a) it comes from a third country, or part thereof, listed in Annex I; (b) it comes from a semen collection centre listed in accordance with Article 8(2) of Directive 90/429/EEC; (c) it is accompanied by an animal health certificate drawn up in accordance with the model animal health certificate set out in Part 1 of Annex II, and completed in accordance with the explanatory notes set out in Part 2 of that Annex; (d) it complies with the requirements set out in the animal health certificate referred to in point (c). 2. Where specific animal health and certification conditions are laid down in bilateral agreements between the Union and third countries, those conditions shall apply instead of the conditions laid down in paragraph 1. Article 3 Conditions concerning the transport of semen to the Union 1. The semen referred to in Article 2 shall not be transported in the same container as other consignments of semen that: (a) are not intended for introduction into the Union; or (b) are of a lower health status. 2. During transport to the Union, semen shall be placed in closed and sealed flasks and the seal shall not be broken during transport. Article 4 Repeal Decision 2009/893/EC is repealed. Article 5 Transitional provision For a transitional period until 30 November 2012, Member States shall authorise imports of semen from third countries which are accompanied by an animal health certificate issued not later than 31 October 2012 in accordance with the model set out in Part 1 of Annex II to Decision 2009/893/EC. Article 6 Applicability This Decision shall apply from 1 June 2012. Article 7 Addressees This Decision is addressed to the Member States. Done at Brussels, 1 March 2012. For the Commission John DALLI Member of the Commission (1) OJ L 224, 18.8.1990, p. 62. (2) OJ L 320, 5.12.2009, p. 12. (3) OJ L 61, 2.3.2012, p. 1. (4) OJ L 192, 20.7.2002, p. 27. (5) OJ L 62, 15.3.1993, p. 69. (6) OJ L 213, 8.8.2008, p. 42. (7) OJ L 114, 30.4.2002, p. 1. ANNEX I List of third countries or part thereof from which Member States are to authorise imports of semen of domestic animals of the porcine species ISO code Name of the third country Remarks CA Canada CH Switzerland (1) NZ New Zealand US United States (1) The certificate to be used for imports from Switzerland is set out in Annex D to Directive 90/429/EEC, with the adaptations set out in point 3 of Chapter VIII(B) of Appendix 2 of Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products as approved by Decision 2002/309/EC, Euratom. ANNEX II PART 1 Model animal health certificate for imports of semen of domestic animals of the porcine species PART 2 Explanatory notes for the certification (a) The animal health certificates shall be issued by the competent authority of the exporting third country, in accordance with the model set out in Part 1 of Annex II. If the Member State of destination requires additional certification requirements, attestations to certify that those requirements are fulfilled shall be also incorporated in the original form of the animal health certificate. (b) The original of the animal health certificate shall consist of a single sheet of paper, or, where more text is required, it must be in such a form that all sheets of paper required are part of an integrated whole and indivisible. (c) Where the model animal health certificate states that certain statements shall be kept as appropriate, statements which are not relevant, may be crossed out and initialled and stamped by the certifying officer, or completely deleted from certificate. (d) The animal health certificate shall be drawn up in at least one of the official languages of the Member State of the border inspection post of introduction of the consignment into the European Union and of the Member State of destination. However, those Member States may authorise the certificate to be drawn up in the official language of another Member State, and accompanied, if necessary, by an official translation. (e) If for the reasons of identification of the items of the consignment (schedule in Box I.28 of the model animal health certificates), additional sheets of paper are attached to the animal health certificate, those sheets of paper shall also be considered as forming part of the original of the animal health certificate by application of the signature and stamp of the certifying officer, on each of the pages. (f) When the animal health certificate, including additional schedules referred to in (e), comprises more than one page, each page shall be numbered (page number) of (total number of pages), at the end of the page and shall bear the certificate reference number designated by the competent authority on the top of the pages. (g) The original of the animal health certificate must be completed and signed by an official veterinarian the last working day prior to loading of the consignment for exportation to the European Union. The competent authorities of the exporting third country shall ensure that certification requirements equivalent to those laid down in Council Directive 96/93/EC (1) are followed. The colour of the signature and the stamp of the official veterinarian shall be different to that of the printing on the animal health certificate. This requirement also applies to stamps other than those embossed or watermarks. (h) The original of the animal health certificate must accompany the consignment until it reaches the border inspection post of introduction into the European Union. (i) The certificate reference number referred to in Box I.2 and Box II.a of the model animal health certificate must be issued by the competent authority of the exporting third country. (1) OJ L 13, 16.1.1997, p. 28.